DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

Carlos E. Zamora, M.D.,
paTE; MAR 30, 1989

Petitioner,
Docket No. C-74
DECISION CR 22

-ve-

The Inspector General.

DECISION OF ADMINISTRATIVE LAW JUDGE
ON MOTIONS FOR SUMMARY DISPOSITION

Petitioner requested a hearing to contest the Inspector
General’s (the I.G.) determination excluding him from
participating in the Medicare program, and directing that
he be excluded from participating in State health care
programs, for five years.1/ Both parties filed motions
for summary disposition of this case. Neither party
contends that there are questions of material fact which
would require a hearing. Based on the undisputed facts
and the law, I conclude that the exclusions imposed and
directed by the I.G. are mandatory. Therefore, I am
deciding this case in favor of the I.G.

BACKGROUND

On October 28, 1988, the I.G. sent notice to Petitioner,
advising him that he was being excluded from participation
in Medicare and any State health care programs for a
period of five years. Petitioner was advised that his
exclusions were due to his conviction of a criminal
offense related to the delivery of an item or service

1/ "State health care program" is defined by section
1128(h) of the Social Security Act, 42 U.S.C. 1320a-7(h),
to include any State Plan approved under Title XIX of the
Act (Medicaid).
under the Medicaid program. Petitioner was further
advised that the law required minimum five year mandatory
exclusions from participation in Medicare and State health
care programs for individuals convicted of a program—
related offense.

Shortly after receiving this notice, Petitioner filed an
action in United States District Court, Zamora v. Bowen,
Civil Action No. A-88-CA-987 (W.D. Tex. 1988), seeking to
enjoin the Secretary of Health and Human Services (the
Secretary) from excluding or directing his exclusion from
participating in Medicare or State health care programs.
On November 16, 1988, the Court denied Petitioner’s
request for an injunction, concluding that Petitioner was
not likely to succeed on the merits of his claim that the
Secretary improperly excluded or directed his exclusion
from participation in Medicare or State health care
programs. I.G. Ex. C.2/

On December 7, 1988, Petitioner timely requested a hearing
as to the exclusions, and the matter was assigned to me
for a hearing and decision. I conducted a prehearing
conference on January 18, 1989, at which both parties
expressed their intent to move for summary disposition. I
issued a prehearing Order on January 26, 1989, which
established a schedule for moving for summary disposition
and for responding to such motions. The Order also
provided that either party could request oral argument on
the motions. Pursuant to my Order, both parties moved for
summary disposition. Neither party requested oral
argument.

2/ The parties’ exhibits and memoranda will be cited as
follows:

Petitioner’s Exhibit P. Ex. (number) (page)
I.G.’s Exhibit I.G. Ex. (letter
designation) (page)

(continued from previous page)

I.G.’s Memorandum I.G.’s Memorandum at (page)
Petitioner’s Memorandum P.’s Memorandum at (page)
I.G.’s Reply Memorandum I.G.’s Reply Memorandum at
(page)

Petitioner’s Reply P.’s Reply Memorandum at
(page)

Memorandun
ISSUE

The issue argued by the parties in their respective
motions is whether Petitioner was "convicted" of an
offense within the meaning of 42 U.S.C. 1320a-7(i).

APPLICABLE LAWS AND REGULATIONS

1. Section 1128 of the Social Security Act: Section

1128(a)(1) of the Social Security Act, 42 U.S.C. 1320a-
7(a)(1), requires the Secretary to exclude from
participation in the Medicare program, and to direct the
exclusion from participation in any State health care
programs, of any individual or entity "convicted of a
criminal offense related to the delivery of an item or
service" under Medicare or any State health care program.

Prior to July, 1988, "conviction" was defined at 42 U.S.C.
1320a-7(i) to include those circumstances when: (1) a
judgment of conviction has been entered against a
physician or individual, regardless of whether there is an
appeal pending or the judgment of conviction or other
record of criminal conduct has been expunged; (2) there
has been a finding of guilt against the physician or
individual; (3) a plea of guilty or nolo contendere by the
physician or individual has been accepted; and (4) the
physician or individual has entered into participation in
a first offender or other program where judgment of
conviction has been withheld. In July, 1988, Congress
clarified this section by revising subsection (i) (4),
substituting the language "first offender, deferred
adjudication, or other arrangement or program" for the
language "first offender or other program." Pub. L. 100-
360, Sec. 411 (July 1, 1988).

The law provides at 42 U.S.C. 1320a-7(c) (3) (B), that for
those excluded under section 1320a-7(a), "the minimum
period of exclusion shall be not less than five years. . .
-" It further provides that an excluded party may request
a hearing as to the exclusion. 42 U.S.C. 1320a-7(f). An
excluded party is entitled to a hearing to the same extent
as is provided in 42 U.S.C. 405(b). That section provides
that a party entitled to an administrative hearing by
virtue of an adverse decision by the Secretary shall be
given reasonable notice and opportunity for a hearing
before the Secretary "with respect to such decision."

2. Texas Code of Criminal Procedure: The Texas Code

of Criminal Procedure states at Art. 42.12, Sec. 7, that
after a defendant convicted in a criminal proceeding has
satisfactorily completed a term of probation, the
sentencing court shall "amend or modify the original
sentence imposed, if necessary, to conform to the
probation period and shall discharge the defendant." This
section further states that, with exceptions, the court
may, in discharging the defendant, "set aside the verdict
or permit the defendant to withdraw his plea, and shall
dismiss the accusation, complaint, information or
indictment against such defendant, who shall thereafter be
released from all penalties and disabilities resulting
from the offense or crime of which he has been convicted
or to which he has pleaded guilty, except that proof of
his said conviction or plea of guilty shall be made known
to the court should the defendant again be convicted of
any criminal offense."

3. Regulations Governing Suspension, Exclusion, or
Termination of Practitioners, Providers, Suppliers of
Services, and Other Individuals: The Secretary delegated
to the I.G. the authority to determine, impose, and direct
exclusions pursuant to section 1128 of the Social Security
Act. 48 Fed. Reg. 21662, May 13, 1983. Regulations
governing suspension and exclusion pursuant to section
1128 and this delegation are contained in 42 C.F.R. Part
1001. Section 1001.123(a) provides that when the I.G. has
conclusive information that an individual has been
convicted of a program-related crime, he shall give that
individual written notice that he is being suspended
(excluded) from participation. Section 1001.128 provides
that an individual excluded based on conviction of a
program-related offense may request a hearing before an
administrative law judge on the issues of whether: (1) he
or she was, in fact, convicted; (2) the conviction was
related to his or her participation in the delivery of
medical care or services under the Medicare, Medicaid, or
social services program; and (3) whether the length of the
exclusion is reasonable.

EINDINGS OF FACT AND CONCLUSIONS OF LAW

1. Petitioner is a physician who has practiced in
Texas. P.‘s Memorandum at 1.

2. In 1988, the State of Texas indicted Petitioner
for tampering with a governmental record for submitting
false Medicaid claims. I.G.’s Memorandum at 1.
3. On May 18, 1988, Petitioner entered a nolo
contendere plea in Texas state court to a misdemeanor
offense of tampering with a government record. P. Ex. 2;
I.G. Ex. A. In accepting the plea, the Court found that
the evidence substantiated the Petitioner’s guilt of
tampering with a governmental record. Id..

4. The Court also found that the ends of justice and
the best interests of both society and the Petitioner
would be served by deferring further proceedings without
entering an adjudication of guilt at that time, and by
placing the Petitioner on probation. P. Ex. 2; I.G. Ex. A.

5. On November 2, 1988, an order was entered in
Texas state court, pursuant to Art. 42.12, Sec. 7 of the
Texas Code of Criminal Procedure, modifying Petitioner’s
period of probation to the time served from May 18, 1988,
discharging Petitioner from probation, withdrawing
Petitioner’s nolo contendere plea, and dismissing the
prosecution against him. P. Ex. 3.

6. On October 28, 1988, the I.G. advised Petitioner
that he was excluding Petitioner from participating in the
Medicare program, and was directing that Petitioner be
excluded from participating in State health care programs,
for five years. The exclusions were based on the I.G.’s
determination that Petitioner had been convicted of a
criminal offense related to the delivery of an item or
service under the Medicaid program.

7. Petitioner’s nolo contendere plea in Texas state
court constitutes a "conviction" within the meaning of 42
U.S.C. 1320a-7(i), notwithstanding the provisions of
Article 42.12 of the Texas Code of Criminal Procedure, or
the terms of the November 2, 1988 Order entered in Texas
state court in Petitioner’s case.

8. The actions taken by the I.G., excluding
Petitioner from participating in the Medicare program and
directing his exclusion from participating in State health
care programs, were mandated by 42 U.S.C. 1320a-7(a) (1).

ANALYSIS

There are no disputed material facts in this case.
Petitioner acknowledges that he entered a nolo contendere
plea to a misdemeanor, and, in fact, both the I.G. and
Petitioner are relying on the same document to establish
the circumstances and specifics of the plea. See P. Ex.
2; I.G. Ex. A. Petitioner does not deny that the offense
to which he pleaded was an offense related to the delivery
of an item or service under the Medicaid program, nor does
he dispute that if his plea is a "conviction" of an
offense within the meaning of 42 U.S.C. 1320a-7(a)(1) and
7(i), then his exclusions were mandated by law.

The only disputed issue in this case is whether Petitioner
was "convicted" of an offense. Petitioner denies that his
plea was a "conviction" and makes several arguments to
support his contention. He notes that his nolo contendere
plea of May 18, 1988 was withdrawn and the indictment
against him dismissed upon satisfactory completion of his
probation in November, 1988, pursuant to the terms of Art.
42.12, Sec. 7 of the Texas Code of Criminal Procedure.
Petitioner bases his principal argument on these facts,
claiming that the Texas court’s November Order erases any
action against him which could constitute a "conviction"
within the meaning of 42 U.S.C. 1320a-7(a) (1) and 7(i).
More specifically, Petitioner asserts that his plea could
not constitute a plea of nolo contendere within the
meaning of 42 U.S.C. 1320a-7(i) (3), because it has been
withdrawn.

Petitioner argues further that his plea and its subsequent
treatment by the Texas court does not fall within the
definition of a "first offender or other program where
judgment of conviction has been withheld" pursuant to

42 U.S.C. 1320a-7(i)(4). He contends that there are no
statutory "first offender" programs under Texas law.

Petitioner also contends that the law of Texas intended
that his discharge by the court in November 1988 released
him "from all penalties and disabilities resulting from
the crime or offense" to which he pleaded. P.’s
Memorandum at 6. He asserts that the exclusions imposed
on him and directed by the I.G. are "penalties and
disabilities." He argues from this assertion that absent
clear Congressional intent to preempt state law, the law
of Texas should operate to insulate him from such
additional "penalties and disabilities." He asserts that
intent to preempt state law is not evident in 42 U.S.C.
1320a-7, and, therefore, any conflict between Texas law
and the terms of 42 U.S.C. 1320a-7(i) must be resolved in
his favor. He claims that the “attempted application of
the federal exclusionary rules as sought by the Inspector
General in this case thwart. . .[the] legitimate
application of the State’s police power." P.’s Memorandum
at 8.
The I.G. asserts that Petitioner was "convicted" within
the meaning of 42 U.S.C. 1320a-7(a) (i) and 7(i). The I.G.
contends that Congress intended pleas of polo contendere
to constitute "convictions" even in those circumstances
where such pleas were subsequently withdrawn or expunged,
pursuant to deferred adjudication programs. I.G.’s
Memorandum at 6-7.3/

The I.G. argues that there is no merit to Petitioner’s
contention that Texas law shields Petitioner from
federally imposed or directed exclusions. The I.G.
contends that the Texas law was not intended to shield
Petitioner from federal exclusions. Furthermore,
according to the I.G., the intent of Congress in enacting
42 U.S.C. 1320a-7 was not to displace state criminal law,
but to define "conviction" in a way which would enable
Congress to delineate the circumstances under which
individuals would be excluded from federally operated and
financed programs. See I.G.’s Reply Memorandum at 5.
Finally, the I.G.argues that if a conflict exists between
the terms of Texas and federal law, then federal law
governs.

I conclude that Petitioner’s nolo contendere plea
constituted a "conviction" within the meaning of

42 U.S.C. 1320a-7(a) (i) and 7(i). I base this conclusion
on both the plain meaning of the law and on legislative
history. I conclude further that there is no conflict
between this law and Texas law, and, as there is no
conflict, it is unnecessary for me to consider the
question of whether 42 U.S.C. 1320a-7 preempts state law.

In the applicable statute "conviction" is defined to
include acceptance of a plea of nolo contendere by a
court. 42 U.S.C. 1320a-7(i)(3). There exists nothing in
this language to suggest that the definition is qualified
by a subsequent act of expungement, or dismissal of a
plea, based on satisfactory completion by the offender of
a term of probation. The event described by the
subsection as constituting a "conviction" is the entry and
acceptance of the plea. Petitioner in this case entered a

3/ In July 1988, Congress enacted language clarifying

42 U.S.C. 1320a-7(i) (4) by replacing the phrase "first
offender or other program" with the phrase "first
offender, deferred adjudication, or other arrangement or
program." This clarification postdated Petitioner’s May,
1988 nolo contendere plea, and the I.G. is not contending
that the clarifying language governs this case.
plea of nolo contendere to an offense related to the
delivery of an item or service under the Medicaid program.
In accepting his plea, the Texas court found that there
existed sufficient evidence to convict for the offense of
which he was charged. His plea fell within the statutory
definition of a "conviction." It is irrelevant that under
Texas law Petitioner was permitted to subsequently
withdraw his plea after satisfactorily completing a period
of probation.

The circumstances of Petitioner’s case fall not only
within the plain meaning of subsection 7(i) (3), but within
the plain meaning of subsection 7(i) (4), as well. As of
the date Petitioner entered his plea, the latter
subsection included within the definition of "conviction"
the situation in which "the physician or individual has
entered into participation in a first offender or other
program where judgment of conviction has been withheld."
The Order memorializing Petitioner’s plea is captioned
"Deferment of Adjudication." P. Ex. 2; I.G. Ex. A.
Pursuant to Texas law, Petitioner was permitted to
withdraw his plea, based on the fact that he had
satisfactorily served his sentence. On its face, the
treatment of Petitioner’s case by the Texas court falls
within the term "other program where judgment of
conviction has been withheld."

Congress’ enactment of mandatory exclusion requirements
for individuals or entities convicted of program-related
offenses was a legislative judgment that such parties
could not be trusted with public funds. Congress
determined that parties who pleaded guilty to such
offenses were as untrustworthy as those convicted after a
trial: .

If the financial integrity of Medicare and Medicaid
is to be protected, the programs must have the
prerogative not to do business with those who have
pleaded to charges of criminal abuse against them.

H. Rep. No. 99-727, 99th Cong., 2d Sess. 1986 reprinted in
1986 U.S. Cong. Code & Adm. News, 3607, 3664-65. In
Congress’ view it was irrelevant that such parties might
subsequently receive lenient treatment by the courts, or
have their convictions expunged:

With respect to convictions that are "expunged,"

the Committee intends to include all instances of
conviction which are removed from the criminal record
of an individual for any reason other than the
vacating of the conviction itself, e.g., a conviction
which is vacated on appeal.

1986 U.S. Cong. Code & Adm. News, 3665. Therefore, the
fact that Petitioner’s plea may have been dismissed or
expunged in state court based on his satisfactory
completion of a probation period is of no consequence to
the determination that the entry and acceptance of his
plea constituted a "conviction" within the meaning of

42 U.S.C. 1320a-7(a) (1) and 7(i).

There is no conflict between 42 U.S.C. 1320a-7 and Article
42.12 of the Texas Code of Criminal Procedure which would
raise the question of whether Congress intended to preempt
state law. Petitioner’s assertion that a conflict exists
is premised on his argument that the exclusions mandated
by 42 U.S.C. 1320a-7(a) (1) for persons convicted of
program-related offenses constitute additional punishment
to that imposed by state criminal laws. I disagree with
this analysis. It is evident from the face of the federal
statute, as well as from the legislative history cited
above, that Congress’ intent in enacting the exclusion
legislation was remedial and not punitive. A principal
objective of the law was to protect the financial
integrity of federally funded health care programs from
those who have proven themselves to be untrustworthy.

That excluded individuals might be financially
disadvantaged by their exclusions is an incidental effect.
Because the intent of Congress was not to "punish," the
exclusion remedy cannot be viewed as constituting an
additional punishment beyond that contemplated by Texas
law.

Furthermore, I am satisfied that it was not the purpose of
the deferred adjudication provisions of the Texas Code of
Criminal Procedure to immunize Petitioner from exclusions
imposed pursuant to 42 U.S.C. 1320a-7(a)(1). In Gonzalez
de _ Lara v. United States, 439 F.2d 1316 (5th Cir. 1971),
the Fifth Circuit considered the meaning of Texas’
deferred adjudication and expungement provisions in
circumstances analogous to those presented in this case.
Appellant was a resident alien whose deportation had been
ordered based on his conviction under Texas law for
possession of marijuana. He argued that he had not been
finally "convicted" because, under Texas law, he had the
right to petition to expunge and erase his conviction.
The Court rejected this argument, holding that the Texas
law was intended to provide a party with limited
- 10 -

protection from additional Texas penalties. 439 F.2d at
1318.4/

The I.G. notes that the issues raised by Petitioner in
this case were considered in federal district court in
Petitioner’s action for injunctive relief. As I noted
above, the Court denied Petitioner’s request, on the
ground that there was little probability that his claim
would succeed on the merits. Zamora v. Bowen, Civil
Action No. A-88-CA-987 (W.D. Tex. 1988). The I.G. urges
that the Court’s decision in that case is dispositive of
the issues before me. It is clearly persuasive, and I
agree with the Court’s assessment of the merits. However,
it is not dispositive; the Court there addressed only the
issue of entitlement to injunctive relief and did not
render a decision on the merits.

CONCLUSION

Based on the undisputed material facts and the law, I
conclude that the I.G.’s determination to exclude
Petitioner from participation in the Medicare program, and
to direct that Petitioner be excluded from participation
in State health care programs, for five years, was
mandated by law. Therefore, I am entering a decision in
favor of the I.G. in this case.

/s/

Steven T. Kessel
Administrative Law Judge

4/ The Court also held that the Texas law could not
shield parties from the reach of federal enactments. 439
F.2d at 1318-19. As I have indicated, there is no need
for me to address this conclusion in this case, because I
find no conflict between federal and Texas law. I am also
skeptical that the scope of my authority to hear and
decide cases concerning exclusions includes authority to
consider questions of preemption of state law by federal
law. See 42 U.S.C. 405(b); 42 C.F.R. 1001.128.
